Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For the record, the claim has been allowed with the understanding that protection is sought for only that which is shown in the reproductions/drawings as solid lines.  Anything or any feature of the tire to which is not shown in the reproductions/drawings as solid lines is not part of the claimed design.  Since the design is shown embodied in the sidewall of a tire and since that sidewall is not shown with any particular depth or contour, it is understood that the enabling interpretation to which the disclosure supports would be limited to a planar (i.e. two-dimensional) surface decal or image.  Therefore, the Examiner understands that no protection is sought with this claim for the many possible wide ranges and composition of depths and contour to which may also be commensurate with the single planar view.  With this understanding the claim is only enabled and definite when interpreted as a literal graphical representation of a flat image, decal, pattern, or the like as applied to the planar surface of a tire.  Any depths or contour to which may be commensurate with the single planar view has not been disclosed and therefore are not aspects of this claim.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for errors that relate to formal matters.  To obviate the objectionable matters, the following amendments have been made to the specification.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.
For better form and clarity, the descriptions of the reproductions have been amended to read as follows: 
-- 1.1 is a front elevation view of a TIRE FOR AUTOMOBILE showing my new design;
1.2 is an enlarged and partial front elevation view thereof for area marked as A-B in 1.1; 
1.3 is an enlarged and partial elevation view thereof for area marked as C-D in 1.1;
1.4 is a rear elevation view thereof;
1.5 is a top plan view thereof;
1.6 is a bottom plan thereof;
1.7 is a right side elevation view thereof;
1.8 is a left side elevation view thereof;
1.9 is an enlarged and partial cross-section view thereof taken along line E-E in 1.2; and
1.10 is an enlarged and partial cross-sectional view thereof for area F-F in 1.9. --
The paragraph that follows the descriptions of the reproductions and precedes the claim includes redundant explanations of the reproductions.  Since such information has been adequately explained by the preceding section of descriptions, the paragraph in the specification that reads:
[The broken lines shown in the drawings represent portions of a tire for automobile that form no part of the claimed design; fig. 1.1 is a front elevation view of the tire for automobile showing our new design; fig. 1.2 is a partial enlarged view of A-B portion of fig. 1.1; fig. 1.3 is a partial enlarged view of C-D portion of fig. 1.1; fig. 1.4 is a back elevation view thereof; fig. 1.5 is a top plan view thereof; fig. 1.6 is a bottom plan view thereof; fig. 1.7 is a right side elevation view thereof; fig. 1.8 is a left side elevation view thereof; fig. 1.9 is an end face view taken along line E-E of fig. 1.2; and fig. 1.10 is a partial enlarged view of F-F portion of fig. 1.9.]
has been amended to read as follows:
-- The broken lines in the drawings illustrate portions of the TIRE FOR AUTOMOBILE that form no part of the claimed design. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914